Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 when it recites “Use of a polymer film” (emphasis added), because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, when it recites “Use of a polymer film” (emphasis added). Specifically, because the claimed invention is not supported by either a specific and substantial  asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 2 and 10 are rejected as being vague and indefinite when it recites “di- or multireactive mesogenic compounds” (emphasis added) and claims 7 is rejected as being vague and indefinite when it recites “di- or multireactive polymerizable mesogenic compounds” (emphasis added); the scope of the protection sought is not clear since di-reactive mesogenic compounds ARE multi-reactive. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation multireactive mesogenic compounds, and the claim also recites di-reactive mesogenic compounds which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 1, 2, 7 and 10 fail to particularly point out and distinctly claim the contents of the claimed polymerizable LC material.
Claim 1 is rejected as being vague and indefinite when it recites “Sp  straight chain or branched alkylene having 1 to 12 C atoms” (emphasis added); the scope of the protection sought is not clear, since for instance, an alkylene with 1 C atom cannot be branched. Claim 1 fails to particularly point out and distinctly claim the substituent “Sp” of the compound of formula S1 contained in the claimed polymerizable LC material.
Claim 1 is rejected as being vague and indefinite when it recites “Ra-d  denote each and independently straight chain or branched alkyl with  to 20 C atoms” (emphasis added); the scope of the protection sought is not clear, since for instance, an alkyl with 1 C atom cannot be branched. Claim 1 fails to particularly point out and distinctly claim the substituent “Ra-d“ of the compound of formula S1 contained in the claimed polymerizable LC material.
Claim 2 is rejected as being vague and indefinite when it recites “MG is a rod-shaped mesogenic group, which is preferably selected of formula MG” (emphasis added) with respect to the substituent MG in the multireactive mesogenic compound of formula DRM; the scope of the protection sought by “preferably” is not clear. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 2 is rejected as being vague and indefinite when it recites “L1  is…aryl or heteroaryl with 1 to 12 C atoms, straight chain or branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 1 to 12, C atoms” (emphasis added); the scope of the protection sought is not clear, since for instance, an aryl group cannot exist with 1C atom, and an alkyl with 1 C atom cannot be branched. Claim 2 fails to particularly point out and distinctly claim the substituent “L1“ of the compound of formula DRM contained in the claimed polymerizable LC material.
Claim 4 is rejected as being vague and indefinite when it recites “R  is…straight chain or branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 1 to 12 C atoms” (emphasis added); the scope of the protection sought is not clear, since for instance, an alkyl with 1 C atom cannot be branched. Claim 4 fails to particularly point out and distinctly claim the substituent “R“ of the compound of formula MRM contained in the claimed polymerizable LC material.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuriyama et al. (U.S. Patent No. 9,296,949).
Claims 7 and 17 of Kuriyama et al. are each drawn to a composition comprising at least one compound inclusive of the compound of the present formula S2, as represented therein by 
    PNG
    media_image1.png
    152
    322
    media_image1.png
    Greyscale
 , with at least one direactive mesogenic compound inclusive of the compound of the present formula DRM as represented therein by 
    PNG
    media_image2.png
    117
    426
    media_image2.png
    Greyscale
.
Claims 1, 2, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by et al. Yoon et al. (U.S. Patent Application Publication No. 2018/0002604).
Yoon et al. discloses a composition comprising at least one direactive mesogenic compound inclusive of the compounds of the present formula DRM as represented therein by 
    PNG
    media_image3.png
    111
    442
    media_image3.png
    Greyscale
 [0378], as well as additional multireactive mesogenic compounds as generally represented therein by MES-R2 [0145], and more specifically, as represented therein by 
    PNG
    media_image4.png
    143
    394
    media_image4.png
    Greyscale
or  
    PNG
    media_image5.png
    144
    395
    media_image5.png
    Greyscale
 [0175]. Table C ([0414], beginning on page 73) discloses compounds inclusive of the compounds of the present formulae S0, S1 and S2. In fact, Example H8 [0442] is stabilized with a compound inclusive of the of the present formula S2 
    PNG
    media_image6.png
    195
    291
    media_image6.png
    Greyscale
, and Example H14 [0448] is stabilized with a compound inclusive of the of the present formula S1 
    PNG
    media_image7.png
    302
    373
    media_image7.png
    Greyscale
. Multireactive compounds added to the afremntioned examples are illustrated in [0470] and [0472].
Claims 1, 2, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by et al. Archetti et al. (U.S. Patent Application Publication No. 2018/0171231).
Archetti et al. discloses a composition comprising at least one direactive mesogenic compound inclusive of the compounds of the present formula DRM as represented therein by 
    PNG
    media_image3.png
    111
    442
    media_image3.png
    Greyscale
 [0254], as well as additional multireactive mesogenic compounds as generally represented therein by I* 
    PNG
    media_image8.png
    184
    432
    media_image8.png
    Greyscale
 [0048], and more specifically, as represented therein by I-A through I-H [0060]. Table C ([00286], beginning on page 91) discloses compounds inclusive of the compounds of the present formulae S0, S1 and S2. In fact, Example H10 [0325] is stabilized with a compound inclusive of the of the present formula S2 
    PNG
    media_image6.png
    195
    291
    media_image6.png
    Greyscale
, and Example H17 [0332] is stabilized with a compound inclusive of the of the present formula S1 as represented therein by
    PNG
    media_image7.png
    302
    373
    media_image7.png
    Greyscale
. Table D ([0287], beginning on page 100) shows the mesogenic compounds added to the examples.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being obvious over Mulcahy et al. (U.S. Patent Application Publication No. 2017/0335192).
Mulcahy et al. discloses a polymerizable liquid crystal material comprising the combination of at least one multireactive mesogenic compound inclusive of that of the present formula DRM, as generally represented therein by P1-Sp1-MG- Sp2- P2 ([0207], page 14) and more specifically as represented therein by the formulae DRM1 through DRM6 ([0224], page 15), at least one monoreactive mesogenic compound inclusive of that of the present formula MRM, as generally represented therein by P1-Sp1-MG-R ([0231], page 15) and more specifically as represented therein by the formulae MRM1 through MRM24 ([0236], pages 16-17), and at least one compound inclusive of that of the present formula ND,  as generally represented therein by 
    PNG
    media_image9.png
    100
    400
    media_image9.png
    Greyscale
 ([0252], page 18) and more specifically as represented therein by the formulae NDa through NDx ([0282], pages 20-21). Examples of compounds that may be employed as “light, heat and oxidation stabilizers [0351] include compounds of the present formulae S0, S1 and S2 (beginning in [0352] on page 30). Although Mulcahy et al. does not expressly illustrate the combination of the aforementioned compounds, since they are each individually well known in the liquid crystal art, as taught therein, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid crystal medium of Mulcahy et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of a polymerizable LC material comprising a multireactive mesogenic compound with a stabilizing compound: U.S. Patent Application Publication No. 2022/0033711.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722